DETAILED ACTION
	This Office action details a final action on the merits for the above referenced application No.  Claims 1-4, 7-8, 30-31, and 37-44 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1, and 30 are amended.  Claims 5-6, 9-29, and 32-36 are cancelled.

Response to Amendment
	The amendments filed on 31 Oct. 2022 have been entered.

Response to Arguments
	In view of Applicants amendments, the rejection of claim 36 under 35 USC 112(a) is withdrawn.
	In view of the approved terminal disclaimer, the rejection of claims 1-4, 7-8, 29-31, and 36-44 on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of US patent No. 10,517,965 B2, in view of Kim et al. (J. Phys. Chem. A; published 2006) and Hilderbrand et al. (US 2011/0268654 A1; published 3 Nov. 2011) is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-4, 7-8, 30-31, 37-41, and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (J. Phys. Chem. A; published 2006), in view of Devaraj et al. (Angew. Chem. Int. Ed.; published 2010) and Kee et al. (J. Phys. Chem. B; published 2005) for the reasons cited in the Office action filed on 29 Apr. 2022.


Claim(s) 1-4, 7-8, 30-31, and 37-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (J. Phys. Chem. A; published 2006), in view of Devaraj et al. (Angew. Chem. Int. Ed.; published 2010) and Kee et al. (J. Phys. Chem. B; published 2005), in further view of Hilderbrand et al. (US 2011/0268654 A1; published 3 Nov. 2011) for the reasons cited in the Office action filed on 29 Apr. 2022.

Applicants Arguments
	Applicants assert that the Office has pointed to compounds disclosed in Kim and Devaraj based on nothing by a vague structural similarity to the compounds within the present claims.  A mere existence of structurally similar compounds in the prior art to those being claimed is insufficient to make a prima facie case of obviousness.  The Office did not follow the lead compound rule set forth by the Federal Circuit but rather pointed to compounds 1 and 7 without pointing to any scientific evidence or reasoning to show that one of ordinary skill in the art would have selected those compounds as a starting point for future research and development.  The mere structural similarity between a prior art compound and the claimed compound does not inform the lead compound selection.  The selection of compounds 1 and 7 is not guided by evidence pertaining to their properties such as quantum yield or rate of energy transfer by impermissible hindsight.  
	Kim clearly shows that the anthracene moiety is a donor of energy while the bodipy is the acceptor.  Devaraj discloses conjugates of bodipy fluorophore with a tetrazine group that appears to be a sufficiently strong quencher.  The only purpose of coupling tetrazine with bodipy is to quench fluorescence emitted by the excited bodipy rather than to increase it.  Replacing the anthracene donor groups of the compounds in Kim with the tetrazine donor groups would result in compounds having quenched fluorescence thereby rendering the compounds in Kim inoperable for there intended purpose. The Office did not cited any references that teaches the ability of tetrazine to serve as fluorescence quenches when chemically conjugates to the fluorophore through an aromatic linker system.  Neither the ability nor efficacy of tetrazine as TBET acceptor could be predicted in advance of experimentation.  Conjugation of the tetrazine to fluorophore through a phenyl linker would significantly perturb the electron density of the tetrazine ring and alters its reactivity in a diene dienophile reaction.  The conjugation would at least be likely to destroy to completely destroy tetrazine’s reactivity as to enhance it.  The advantageous properties in table 1 could not be predicted from the work of Devaraj which shows that when tetrazine is used as a FRET or PET probe the largest increase in fluorescence is only 1-20 fold.

Applicant's arguments filed 31 Oct. 2022 have been fully considered but they are not persuasive.  The compounds of claim 1 are directed to bodipy derivatives of formula (I) where F is the bodipy fragment 
    PNG
    media_image1.png
    114
    175
    media_image1.png
    Greyscale
; L is the aromatic linker fragment 
    PNG
    media_image2.png
    108
    118
    media_image2.png
    Greyscale
, and Tz is 
    PNG
    media_image3.png
    108
    78
    media_image3.png
    Greyscale
.  Unlike the first generation Tz, which relied on FRET, the claimed bodipy probes rely on through bond energy transfer (TBET), which is more efficient.  Kim teaches compound 1 
    PNG
    media_image4.png
    285
    150
    media_image4.png
    Greyscale
  as TBET cassette.  Kim teaches that the phenyl linker as a suitable linker for enabling through bond energy transfer.  At table 1, compound 1 exhibits an energy transfer time of 0.4 ps.  In contrast, commercial energy cassette BIG ROX 18 exhibited an energy transfer time of 35 ps.  Compound 1 represents a suitable starting point for developments of fluorescent cassettes advantageously capable of TBET.  Choosing from a finite number of identified predictable solutions with a reasonable expectation of success is an exemplary rationale for obviousness. 
	Devaraj teaches fluorescent energy cassettes, which like non-rigid Big ROX are limited by FRET.  Devaraj teaches that the tetrazine fragment is advantageous as the tetrazine fragment enables fluorescence turn-on by quenching the fluorescence of the a bodipy fragment until reaction of the tetrazine fragment with a dienophile.  At Fig. 1, tetrazine is bonded to a phenyl moiety and undergoes reaction with dienophile 2.  Consequently, a person of ordinary skill in the art would have understood that a tetrazine bonded the phenyl linker fragment in Kims’ compound 1 would also undergo reaction with a dienophile.  A recognized advantage is the strongest reason to combine.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Kims’ compound 1 by substituting its phenylacetylene with tetrazine as taught by Devaraj because it would have been expected to advantageously enable fluorescence energy cassette capable of fluorescence energy turn on upon reaction with a dienophile.  An implicit motivation to combine exists when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal-and even common-sensical-we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co. 1368, 80 USPQ2d at 1651.
	Kim teaches that compound 1 is capable of TBET.  A person of ordinary skill in the art would have expected that the substitution of phenylacetylene fragment in Kims’ compound 1 with tetrazine would similarly result in an enhanced fluorescence turn-on compound capable TBET.  The proposed modification results in a bodipy directly conjugated to a phenyl linker directly conjugates to tetrazine, a configuration Kim teaches enables TBET.  It is not surprising that the compounds 2b and 4b exhibit improved turn-on properties due to TBET.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618